DETAILED ACTION

Allowable Subject Matter
Claim(s) 1-10, 12-24, 26, 28-30 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 1, 10, 19, 24, 29, or 30, including:

wherein a width of the second electrode is the same as a width of the first electrode in a cross-sectional view,
wherein the light-receiving layer is wider than the first and second electrode in the cross-sectional view,
wherein the second electrode comprises an amorphous oxide comprising tungsten, and 
wherein the second electrode is transparent and electrically conductive and has absorption characteristics of 20% or more at a wavelength of 300 nm.  

The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kevin Parendo/Primary Examiner, Art Unit 2819